
	

115 HR 3851 : War Crimes Rewards Expansion Act
U.S. House of Representatives
2018-02-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 3851
		IN THE SENATE OF THE UNITED STATES
		February 8, 2018Received; read twice and referred to the Committee on Foreign RelationsAN ACT
		To amend the State Department Basic Authorities Act of 1956 to provide for rewards for the arrest
			 or conviction of certain foreign nationals who have committed genocide or
			 war crimes, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the War Crimes Rewards Expansion Act. 2.Department of State rewards programParagraph (10) of section 36(b) of the State Department Basic Authorities Act of 1956 (22 U.S.C. 2708(b)) is amended by striking defined under the statute of such tribunal. and inserting the following:
			
 defined—(A)under the statute of such country or tribunal, as the case may be; or (B)under United States law;.
		
	Passed the House of Representatives February 7, 2018.Karen L. Haas,Clerk
